           Case 1:18-cv-10225-MLW Document 439 Filed 12/20/19 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


    LILIAN PAHOLA CALDERON JIMENEZ
    and LUIS GORDILLO, et al.,
                                                                No. 1:18-cv-10225-MLW
    Individually and on behalf of all others
    similarly situated,
                                                                DECLARATION OF
                   Plaintiff-Petitioners,                      JONATHAN A. COX
                                                          IN SUPPORT OF PETITIONERS’
           v.                                               MOTION FOR IMMEDIATE
                                                               INTERIM RELEASE
    CHAD WOLF, et al.,                                         OF CLASS MEMBER

                   Defendants-Respondents.


           I, Jonathan A. Cox, declare as follows:

           1.      I am an attorney with the firm of Wilmer Cutler Pickering Hale and Dorr LLP,

    counsel for the Petitioners in the above-captioned matter. I am an attorney licensed to practice

    in the Commonwealth of Massachusetts. I am over the age of eighteen and I have personal

    knowledge of the facts set forth in this declaration. If called as a witness, I could and would

    competently testify thereto. I submit this Declaration in support of Petitioners’ Motion for

    Immediate Interim Release of Class Member.

           2.      Attached hereto as Exhibit A is a true and correct copy of the March 18, 2019

    Notice of Revocation of Release for the affected class member.1

           3.      Attached hereto as Exhibit B is a true and correct copy of the March 20, 2019

    Notice to Alien of File Custody Review for the affected class member.




1
 Consistent with the Protective Order in this case, the class member’s alien registration number
(“A number”) and the names of non-“publicly facing” ICE employees are redacted from these
exhibits.


                                                     1
        Case 1:18-cv-10225-MLW Document 439 Filed 12/20/19 Page 2 of 3



        4.     Attached hereto as Exhibit C is a true and correct copy of the April 17, 2019

Notice to Alien of File Custody Review for the affected class member.

        5.     Attached hereto as Exhibit D is a true and correct copy of the April 17, 2019

Form I-229(a), Warning for Failure to Depart for the affected class member.

        6.     Attached hereto as Exhibit E is a true and correct copy of the May 21, 2019

Decision to Continue Detention for the affected class member.

        7.     Attached hereto as Exhibit F is a true and correct copy of the August 15,

2019 Decision to Continue Detention for the affected class member.

        8.     Attached hereto as Exhibit G is a true and correct copy of the November 14,

2019 Decision to Continue Detention for the affected class member.

        9.     Attached hereto as Exhibit H is a true and correct copy of an affidavit of

Theresa St. Pierre-Kim, signed under the pains and penalties of perjury on December 20,

2019.

        10.    On December 20, 2019, in response to a request for all Post-Order Custody

Review documents for Mr. Kim, counsel for Respondents provided copies of the March 18,

2019 Notice of Revocation of Release; the March 20, 2019 Notice to Alien of File Custody

Review; the May 21, 2019 Decision to Continue Detention; the August 15, 2019 Decision to

Continue Detention; and the November 14, 2019 Decision to Continue Detention. However,

counsel for Respondents did not provide any notices provided to Mr. Kim in advance of the

August 15, 2019 or November 14, 2019 custody reviews, nor were there any notices or

records of any interviews.




                                               2
       Case 1:18-cv-10225-MLW Document 439 Filed 12/20/19 Page 3 of 3



       I declare under penalty of perjury that, to the best of my knowledge and belief, the

facts set forth above are true and correct.

       Executed this 20th day of December, 2019, in Boston, Massachusetts.



                                                    /s/ Jonathan A. Cox
                                                    Jonathan A. Cox (BBO # 687810)
                                                    WILMER CUTLER PICKERING
                                                      HALE AND DORR LLP
                                                    60 State Street
                                                    Boston, MA 02109
                                                    Tel.: (617) 526-6000
                                                    Fax: (617) 526-5000
                                                    jonathan.cox@wilmerhale.com




                                               3
